Citation Nr: 1549342	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the severance of service connection for multiple sclerosis was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 1993 and had a period of active duty for training in March 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision severed service connection for multiple sclerosis after the Veteran had been given notice of a proposal to do so in May 2013.  

The Veteran presented testimony at a Board hearing in March 2015, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for multiple sclerosis in May 2012, based on his having active duty for training in March 2003 and then having multiple sclerosis being manifest within 7 years thereafter.  There is a presumption of service connection for multiple sclerosis if it is manifest within 7 years of a period of active service lasting 90 or more days.  This period of service was not 90 days or more, and as noted was active duty for training (ACDUTRA) rather than active duty.  Severance of service connection for multiple sclerosis was proposed and effectuated by the RO, but the Veteran has appealed that decision.  In a severance case, the burden is on VA to show that the grant of service connection was clearly erroneous.  

The Board has carefully reviewed the Veteran's service treatment records, and observes that during active duty in March 1992, he was seen for dizziness and lightheadedness that would go away for a couple of minutes and then come back for however long, and that it was assessed as acute labyrinthitis.  The Veteran indicated at the time that 4 years beforehand, he had dizziness and a doctor said that it was due to iron deficiency, but this dizziness was lasting longer than last time, and the Veteran also felt nauseous when he would get dizzy this time, but not before.  

The Veteran testified in March 2015 that his father noticed that he had a limp when his father visited the Veteran in Fairbanks, Alaska in about 2005.  Eventually, he had it checked out.  Some MRIs were performed, beginning in about 2007, and he was sent to a neurologist who told him that he could not diagnose him with multiple sclerosis, but that that was what he was seeing or suspected.  MRIs hadn't changed, but they could see that there were plaques, and the neurologist recommended that the Veteran see a VA multiple sclerosis specialist.  The Veteran ended up going down to Anchorage, Alaska at the time, in about 2009, and saw a VA specialist who had been sent up from the State of Washington.  She reviewed the records that had been accumulated, including the MRIs which had been sent, and told the Veteran that he had multiple sclerosis and noted that a lot of people who had come down with multiple sclerosis or multiple sclerosis symptoms had been to the Persian Gulf like the Veteran had been in 1991, when he was in the Navy.  The Veteran testified that during his Navy service, he had been in the deck department, but that he became an operation specialist, working with radars and navigation equipment, etc.  He was exposed to JP-4, JP-8, and benzene during his Navy service.  

The Board notes that according to a Mayo Clinic website, multiple sclerosis signs and symptoms may differ greatly from person to person and over the course of the disease, depending on the location of the affected nerve fibers.  The website indicates that the symptoms may include dizziness, and that multiple sclerosis can have a relapsing-remitting disease course, with it being possible for relapses to be followed by quiet periods of disease remission that can last months or even years.  The website also indicates that a combination of genetics and environmental factors appear to be responsible for the development of multiple sclerosis.  The Veteran's multiple sclerosis appears to have been diagnosed at some point between 2007 and 2009, and he testified in March 2015 that his father noticed that he had a limp in about 2005.  He had it checked, with MRIs being conducted in approximately 2007, and a neurologist said it was probably multiple sclerosis.  He saw a VA specialist in 2009, and she told him it was multiple sclerosis.  He also testified as to exposures he had in service, including JP-4 and JP-8, that he had service in the Persian Gulf.  He was in the Persian Gulf twice, and the first time, it was from day one to the end of the crisis.  During his Air National Guard service, which started in 1994, he had been in the repair and reclamation shop, working on KC-135s, and then switched to security forces.  

The Board finds that prior to any final severance of service connection which may be necessary in this case, the case should be developed for all relevant records that have not been obtained, followed by a VA examination as indicated below, in order to fully assist the Veteran as required by 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran has received, which may bear upon the matter of when his multiple sclerosis had its onset.  These should include any records of treatment for dizziness from about 4 years before March 1992, and all medical records of treatment which the Veteran received from about 2005 onward, including from the health care provider who ordered MRIs, the MRIs themselves, the private neurologist to which the Veteran was referred, and the VA multiple sclerosis specialist from Washington State which he saw Anchorage in 2009.  

2.  After the above development is completed, schedule the Veteran for a VA examination, preferably by a neurologist.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and that the examiner review it, including this remand.  After reviewing the remand and claims record, and examining the Veteran as appropriate, the examiner must expressly indicate whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's multiple sclerosis had its onset during his active duty from October 1989 to January 1993 or is otherwise causally related to such service, including the manifestations he reported in a March 1992 service treatment record and his being stationed in the Persian Gulf and working with radars, navigation equipment, JP-4, JP-8, and benzene.  A rationale for the opinion should be furnished.    

3.  Thereafter, readjudicate the matter of severance of service connection for multiple sclerosis in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

